Citation Nr: 0700909	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent disabling for post-traumatic stress disorder 
(PTSD) from May 1, 2001 to August 4, 2004. 

2.  Entitlement to a disability rating in excess of 50 
percent disabling for PTSD on and after August 4, 2004.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease, lumbar spine.  

4.  Entitlement to a separate compensable rating for pain in 
the left leg, radiculopathy left lower extremity, from 
September 23, 2002.  

5.  Entitlement to a separate compensable rating for pain in 
the right leg, radiculopathy right lower extremity, from 
September 23, 2002.  

6.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 1973 
and from May 1981 to April 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in part granted service 
connection for PTSD and assigned a 30 percent rating from 
initial entitlement date of May 1, 2001, and granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent rating from initial entitlement 
date of May 1, 2001.  

While the appeal was pending the RO granted a staged 
increased rating for PTSD of 50 percent disabling effective 
August 4, 2004.  Prior to that date, the initial 30 percent 
rating remained in effect.  The Board has characterized this 
issue to reflect the staged rating.  





FINDINGS OF FACT

1.  From initial entitlement, the veteran's service-connected 
PTSD has been shown to be manifested by such as symptoms as 
insomnia, nightmares, intrusive thoughts, hypervigilance, 
startle response, anger, irritability and depressed mood, 
isolation and Global Assessment of Functioning (GAF) scores 
attributable to PTSD ranging from 40 to 75, but primarily 
around 50, and has been found by medical evidence to result 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to these symptoms.

2.  From initial entitlement, the veteran's lumbosacral spine 
disorder more closely resembles a severe intervertebral disc 
disease with recurring attacks and intermittent relief.

3.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

5.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

6.  The pain in the right leg, secondary to radiculopathy of 
the right lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD have been met from initial entitlement.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2006).

2.  A 40 percent evaluation, but no more, is warranted for 
degenerative disc disease of the lumbar spine from initial 
entitlement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  

3.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2006).

4.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the right leg, radiculopathy of the 
right lower extremity from September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 2001 prior to his exit from active duty 
in April 2001.  After the September 2001 rating granted 
service connection and assigned initial ratings which the 
veteran appealed, the RO sent a duty to assist letter in July 
2005 addressing these increased initial ratings issues, as 
well as the service connection claim for sleep apnea which is 
being remanded.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the most 
recent VA examinations addressing these issues were conducted 
in August 2001, the evidence submitted since then, to include 
Social Security evaluations provide sufficient evidence upon 
which to grant increased ratings for these issues.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   In 
the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, the veteran has been awarded increased ratings from 
initial entitlement.  Additionally, the veteran retains the 
right to request an earlier effective date; therefore, any 
questions as to the appropriate date to be assigned is 
rendered moot.  For these reasons, and in light of the 
favorable outcome of this decision, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2006).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

A.  PTSD

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
These criteria contemplate that a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In this matter, service connection was granted for PTSD, and 
an initial 30 percent rating was assigned effective May 1, 
2001.  The pertinent evidence is as follows.  

Service medical records reflect that the veteran sought 
treatment in service for some psychiatric complaints of 
anxiety and depression following a sexual assault in June 
1982.  

The report of an August 2001 VA examination reflects that the 
veteran related the story of his assault in service in 1983 
and that after the incident the case really devastated him.  
He claimed that he's become withdrawn and very isolative.  He 
had so much anger and shame within him that he was just 
feeling more angry.  He reported at the time he saw a priest 
for some counseling and also had feelings of hatred towards 
the Naval Hospital but was advised to try to handle the 
situation on his own the best way he could.  He reported he 
did not go through other psychiatric treatment for fear of 
losing his clearance.  He claimed his condition continued and 
there were times when he felt so dirty and violated and got 
more angry every time he thought about it.  Other times he 
just tried to forget it and deal with it.  He reported that 
this affected his career and noticed that he had stopped 
doing things that he used to do and deliberately kept to 
himself and apart from the rest.  He did not trust anyone and 
no longer felt close to anyone.  He just felt numb and 
estranged and numb from inside.  He reported that he remained 
married for 13 years and they had a child at the time that 
was four years old.  He reported having seen another 
psychiatrist in 1984, this was precipitated when he heard a 
poem about death and this created a lot of concern from 
people, and again he was counseled about this but he felt 
that he did not need further treatment again due to fear of 
losing his clearance.  He just tried to deal with it and 
claimed that he had gone through another marriage and later 
remarried.  

At present he reported that he still has continued problems 
with anxiety, irritability and anger.  He reported to having 
intrusive thoughts and flashbacks and nightmares about the 
sexual incidents.  He did have frequent awakening and would 
have nightmares about the sexual assault about two or three 
times per week.  He also felt generally having lost the 
energy and motivation, he noticed that he avoids thinking, 
talking and reading about anything that could remind him of 
the attack.  He has lost his sexual libido and interest in 
any intimate relationship.  He also has become easily 
startled.  He would become hyper vigilant and has had 
difficulty with concentration.  As a result he also has 
developed a great sense of low self esteem and feelings of 
inadequacy and a lot of guilt feeling.  He has become 
socially withdrawn and has not been interactive with his 
peers as much as he used to.  He claimed that he has not had 
any other psychiatric treatment or contact with mental health 
in spite of his current problems.  He reported that his main 
concern was his inability to control his anger and rage at 
times.  

He was finally seen and evaluated in December 2000 by a 
psychiatrist and at this juncture he was diagnosed with PTSD.  
He claimed that he went previously to see a counselor at the 
Vet center and has been seeing a counselor every 2 weeks for 
the past 2 months.  He was still not maintained on 
medication.  He was currently living with his wife and this 
was not his first marriage.  He had no children with her and 
had one daughter from his first marriage, age 22.  He really 
had a "social relationship" with her and felt estranged 
from them.  

Mental status examination revealed him to be casually 
attired, neat and well groomed.  He was well developed, well 
nourished and looked his stated age.  He was alert and 
oriented times three.  He was fairly present and cooperative 
during the evaluation.  He was quite verbal and articulate.  
No evidence of psychotic symptoms.  He denied delusions and 
perceptual disturbances, however he admitted that he 
continued to be watchful, vigilant and paranoid on and off  
His mood was anxious, irritable and depressed and his affect 
was constricted.  He denied any acute suicidal ideation or 
intent although he related to having increasing bouts of 
sense of frustration and helplessness.  He denied any 
homicidal thoughts.  His cognitive functions were within 
normal range.  His insight and judgment were fair.  The Axis 
I diagnosis was PTSD, chronic, moderate, depressive disorder, 
not otherwise specified, secondary to PTSD from sexual 
assault.  His GAF score was in the 65-68 range.  

VA treatment records reflect that the veteran came to the 
clinic in March 2002 wanting a consult for PTSD and 
depression.  An April 2002 follow up revealed he was seen for 
various problems including anxiety and panic attacks.  He was 
diagnosed with PTSD secondary to a sexual assault.  He 
currently saw a counselor for that and the counselor 
recommended he be on a prescription, but he wasn't scheduled 
to see a psychiatrist for 6 months.  He described feelings of 
anhedonia, insomnia, and over eating since July 2001.  He 
also had multiple episodes of alcohol abuse.  He reported 
that he drinks occasionally now.  He stated that his medical 
disabilities have adversely impacted his marriages and was on 
his third marriage.  He was diagnosed with anxiety, 
depression, history of PTSD, currently undergoing counseling.  

An April 2002 Veteran Center intake assessment revealed that 
the veteran was first seen in July 2001 at the Veteran 
Center.  He reported having been assaulted in service with 
the offender convicted and sentenced.  He reported that his 
work habits declined.  He was assigned to shipboard duty for 
almost 3 year that caused his anxiety and paranoia to worsen 
to such a level that he suffered suicidal thoughts on a 
regular basis.  The trauma also had a profound effect on his 
personal life.  He said his inability to process the event 
caused intimacy problems with his wife that eventually 
resulted in divorce in 1983.  he reported that his alcohol 
consumption increased dramatically as a means of self 
medicating.  His performance evaluations also suffered.  He 
married his second wife in 1987.  This lasted 2 and a half 
years.  Once again his intimacy problems contributed to a 
divorce.  Two months later he married his third wife.  Even 
though this marriage lasted over 12 years he reported that it 
has been a struggle.  Intimacy continued to be a problems 
along with his inability to express feelings.  He reported 
being very isolated especially since his retirement from 
service in 2001.  His anxiety attacks had increased to 3 to 4 
times a week.  He also stated that his sleep disturbances 
increased greatly.  His depression had increased and his lack 
of motivation has begun to impact on his wife's attitude 
towards him.  His inability to concentrate and stay focused 
has caused an intensity to emerge in his relationship.  His 
increased suspicion has affected his inability to establish 
and maintain friendships.  Even though he did not experience 
suicidal thoughts, his excitement and desire to live was non 
existent.  

An April 2002 lay statement from his wife who married the 
veteran in 1990 stated that she had been aware of the assault 
before they married.  She said that they initially had a 
normal intimate life and he appeared to be coping with issues 
normally.  She said he has deteriorated over the years.  When 
they met, he was ambitious, courteous and considerate.  They 
shared a normal life with two careers.  As time went on, he 
became more withdrawn and isolated.  He constantly searched 
for a new adventure but quickly loses interest.  His ambition 
disintegrated from providing for his family to just getting 
by.  Since he retired in 2001, he has struggled to get 
employment and keep it.  His personality changed radically, 
he's become very isolated and reclusive and has little 
contact with family members and only has one friend.  He also 
gets agitated if someone enters his space and no longer cares 
about his appearance.  

A May 2002 follow up for PTSD, anxiety and depression 
revealed that he had been put on a gradually increased dosage 
of Paxil over the past few weeks and was sleeping better at 
night but still sluggish in the morning.  He was without any 
other complaints.  A June 2002 mental health clinic follow up 
revealed that the veteran was getting Paxil through his 
private primary doctor but was seen at the VA for counseling.  
A July 2002 follow up for PTSD revealed the veteran sated 
that he was doing better since being on Paxil.  However there 
was not much more improvement after the dosage increased.  He 
did have one bad episode in June with PTSD dreams and 
episodes.  There were no suicidal thoughts, no tangentialitiy 
or paranoia.  He was diagnosed with PTSD and depression.  

A February 2004 mental health consult revealed a history of 
the veteran having been married three times, and was now 
divorced, with a 24 year old daughter from his first 
marriage.  He was now living with his high school sweetheart.  
He also had two dogs.  His interests included motorcycles, an 
internet business and sailing.  He used to read a lot but not 
any more.  He hadn't sailed in 2 years.  He bought a house on 
the beach 2 years ago.  His childhood was good.  He presented 
with complaints of anxiety, depression, sleep problems, 
strong thoughts of hurting himself, unwanted thoughts, 
feeling tired much of the time, loss of motivation, 
disappointments in relationships, inability to trust others, 
flashbacks, being bothered by past experiences and not 
wanting to be around others.  He had frequent dreams about 
the incident and has dived out of bed thinking he is tackling 
the assaulter but finds himself tackling his dogs.  His 
flashbacks were from sleep and he would wake up reliving the 
assault.  When awake he was okay, but slept so little because 
he was afraid of nightmares.  He checked the perimeter of his 
house at night and had floodlights installed around the house 
with motion detectors.  

On mental status examination he did not take pride in his 
appearance, but was not disheveled.  He did not have poor 
personal hygiene.  He was oriented to person, place and time.  
His alertness was normal and reality contact was good.  He 
complained of auditory hallucinations.  His cooperation was 
good.  His affect was dysthymic, controlled.  His speech was 
logical, goal oriented, and his behavior was appropriate.  
His insight and judgment were average.  His short term memory 
was mildly impaired, but long term memory was good.  He did 
have some history of past gestures of suicidal thought, but 
no current intent or plan.  His Axis I diagnosis was PTSD 
with psychotic features, chronic recurrent major depression 
and his GAF was 75.  

A March 2004 clinic note discussed the assault and some 
details.  He indicated that the person he was before the 
assault no longer existed.  He had doubts about his sexuality 
after his assault and was defensive about rejection from 
women.  He discussed the person he was before and after the 
assault.  He was noted to be recovering from surgery and was 
having a hard time with idle time.  He was able to read 
aboard ship but not able to read elsewhere.  Objective 
examination revealed that he sat away from this interviewer 
and wore sunglasses.  He talked openly and expressed 
apprehension about seeing a male therapist.  His affect was 
controlled and his speech was goal directed.  He was assessed 
with PTSD, chronic.  His GAF score was 55.  An April 2004 
mental health clinic visit revealed complaints of trouble 
staying asleep the previous night.  He was noted to get 
Quetiapine from a private doctor and discussed coping 
strategies.  Mental status examination revealed him to wear 
sunglasses, affect was controlled.  He was assessed with 
PTSD, chronic and his GAF was 60.  


VA records from early June 2004 discussed the upcoming 
anniversary date of the assault.  He indicated he stayed busy 
on this date to block out intrusive thoughts.  He was still 
having nightmares but they were not as strong or as frequent 
as they were before taking the quetiapine which he gets from 
a private doctor.  He planned to inquire about increasing the 
dosage to a more therapeutic one.  He complained that he was 
only able to get about 2 hours of sleep per night.  He took 
Ambien and could get to sleep but awakened after 2 hours and 
then was not able to go back to sleep for several hours.  He 
would go through this for several days then would collapse 
from exhaustion and sleep for 10 hours.  His coping methods 
were discussed.  His mental status examination revealed him 
to be wearing sunglasses and had a stable affect and 
controlled.  His speech was logical and goal directed.  He 
was assessed with PTSD, chronic and his GAF was 60.  At the 
end June 2004 reveal that the veteran was working full time.  
His dreams had went away for a while then they changed.  He 
had dreams of killing people like the one who assaulted him.  
The dream represented the change and he was going through 
some changes in his life.  The session addressed his feelings 
about his assaulter and what he would and would not like to 
have happen to this person.  Objective findings revealed that 
he was wearing sunglasses through the session, his affect was 
controlled, his speech was goal directed.  The assessment was 
PTSD, chronic.  His GAF was 60.  

VA treatment records reflect that in August 2004 the 
veteran's PTSD symptoms became aggravated by an incident at a 
family reunion.  This incident was apparently a conflict at a 
picnic after a relative made a disparaging comment regarding 
the veteran's sexuality.  This set him off in a rage, 
overturning picnic tables and he ended up in a heap on the 
ground sobbing.  Everyone was taken aback by his behavior.  
He and his wife returned home a few days later and he became 
more isolative at this time.  He was then let go from his job 
due to his back problems around the same time.  He was 
somewhat verbal with his wife but basically he would sit in 
the back of his house with his dogs, staring into space.  On 
mental status he had adequate dress and grooming, but would 
not remove sunglasses during his appointment.  He was 
nonverbal, with some shaking of his head and he said 
"yes/no" a few times.  He allowed his wife to answer 
questions.  The assessment was history of PTSD.  Another 
August 2004 record from the same day related the family 
reunion incident and he was noted presently to be rigid, 
almost catatonic and would respond to questions by nodding 
his head.  He had not been sleeping well.  He refused 
hospitalization but was agreeable to seeing a psychiatrist 
for medications.  He had been taking medications for 
nightmares.  When asked what triggered his rage, he denied 
that it was related to someone who may have molested him, but 
squeezed his water bottle so tightly that some water spilled 
out.  He was assessed with PTSD, chronic and acute stress 
reaction.  His GAF was 40.  

A VA mental health clinic record from two weeks later in 
August 2004 noted the veteran to be sleeping during the day 
and restless sleep at night.  He responded to the wife when 
she asked a question.  Otherwise, he remained silent.  He ate 
when his wife brought him food, but did not ask for food.  On 
mental status examination, he did not respond to the 
interviewer's inquiries, but had his dog in his lap and pet 
the dog.  According to his wife, when they went to the beach, 
he would put on his swimsuit and just stand in the water.  He 
used to go swimming but now just stood there, and seemed to 
enjoy it.  He would take care of personal hygiene when 
prompted.  He was assessed with major depression, near 
catatonic and PTSD chronic.  His GAF was 40.  Hospitalization 
was recommended again, but it was again declined.  It was 
recommended that he see private psychiatrist and possibly 
receive acute cares that was needed and maybe a local 
hospital in a private facility. 

The records from August 2004 formed the basis for the RO's 
January 2006 grant of an increased rating to 50 percent for 
his PTSD effective August 4, 2006.  

In September 2004, the family reunion was discussed.  He was 
initially reluctant to discuss it at first, but was able to 
identify the trigger that caused the flashback.  There was 
some issue of a perceived "pass" made at him by a bisexual 
that he interpreted as the assault happening again.  He 
fought back like he did during the assault.  He indicated 
that he did not expect to be around others likely to make 
passes at him and did not have his guard up.  In the past 
when he expected something like that to happen he could guard 
against false alarm.  PTSD was discussed in detail and 
decisions that can be made once a trigger is identified.  
Mental status examination revealed him to be talking more 
openly, but was still a little guarded.  He was wearing 
sunglasses, speech was more productive and he was interacting 
with an examiner.  His speech was goal oriented.  He was 
assessed with PTSD, chronic, recurrent major depression, 
psychotic disorder, not otherwise specified, and insomnia.  
His GAF was 50.  

By October 2004 his GAF score was 65.  He was noted to have 
handled the recent hurricane well, had prepared for it well 
and was able to help out some neighbors.  He felt good about 
this.  

An August 2005 record revealed that the veteran had been 
having some black out spells in the past three months.  Since 
Hurricane Ivan he had been drinking and gradually increased 
the amounts over the months that he is now drinking about a 
pint a day and some beer.  He was no longer having the 
nightmares and stopped taking the Quetipine that he was 
getting from his private doctor.  He was still taking an 
antidepressant.  He described his spells as lasting just a 
minute or less.  He would be doing something like cutting the 
grass and will go back for a short period of time.  He had 
one of those spells while talking to his wife.  He was 
receptive to cutting back on alcohol and seeing a 
neurologist.  He was assessed with PTSD, chronic recurrent 
depression, psychotic disorder not otherwise specified, and 
alcohol abuse.  His GAF was 55.  

A September 2005 record revealed that news about Hurricane 
Katrina was upsetting him and reminded him of when he was 
involved in rescue operations after Hurricane Camille.  
Seeing news about Katrina brought back thoughts and 
nightmares about his Camille experiences.  He was avoiding 
the news and had nightmares.  His GAF was 55.  A December 
2005 record revealed he had some nightmares triggered by 
discussion of some issues in the past with his ex-wife.  The 
nightmares were not happening so often and were not so 
intense.  He had activities that generally helped to distract 
him from the intrusive thoughts.  He was taking up the hobby 
of woodworking, rode his motorcycle and used a computer when 
it rained.  He found that if he was in a good mood when he 
went to bed, nightmares were less likely to occur.  He 
listened to music and read mystery novels before bed and this 
also helped.  The quetiapine helped with nightmares and 
sleep.  He was diagnosed with PTSD chronic, recurrent major 
depression and insomnia.  His GAF was 60.  

A January 2006 record discussed the circumstances of his past 
job.  He worked as a computer operator and was having back 
problems.  Initially he was told he would be able to use a 
special chair and his TENS unit, then management decided that 
he could not bring any electronic devices (TENS unit) into 
the computer room, though he go out and could use it in his 
car.  Then management determined that if he was unable to 
remain in the computer room for an 8 hour day, he was too 
disabled to keep the job and was let go.  He was assessed 
with PTSD, chronic.  He continued to use hobbies to block 
intrusive thoughts.  

A March 2006 record revealed the veteran has a psychiatric 
evaluation scheduled for Social Security.  Since getting the 
letter informing him of the evaluation.  He has not been able 
to keep any food down and nightmares have worsened.  He did 
not like to rehash the assault with a stranger and felt it 
would be more acceptable to talk with someone for ongoing 
treatment.  He planned to provide records to the evaluator 
and hoped he wouldn't be asked about the assault.  His GAF 
was 50.  

The report of a January 2006 Social Security questionnaire 
about disabilities revealed that he did not like being around 
people.

A March 2006 Social Security examination primarily addressed 
back complaints, but noted that he had a diagnosis of PTSD 
secondary to assault in service in 1982.  

A March 2006 specific psychiatric evaluation for Social 
Security revealed that the veteran provided his military 
identification rather than a driver's license when asked for 
ID.  He was sloppily dressed with long uncombed gray hair and 
an old worn T-shirt.  However he did appear to be clean.  He 
was able to sit still during the interview.  Throughout 
contact with him, his speech was halting, which increased the 
amount of time the interview took.  However he was able to 
give his history, including most dates and time periods.  His 
chief complaint involved his knees.  He also discussed his 
back and the treatment he used for it.  He was also noted to 
use psychiatric medications of Cymbalta and Seroquel.  He had 
never been hospitalized for psychiatric problems although it 
was recommended in 2004, but he refused.  He began regular 
outpatient treatment around 2000.  He was sexually assaulted 
in 1982 and went to a rape crisis center that primarily dealt 
with women.  He said it helped him understand that he wasn't 
"such a freak."  He said he went there for about 4 or 5 
months then began going to the VA regularly after he moved to 
Pensacola in 2001.  

He has been seen through the VA ever since and saw a 
psychologist regularly.  Treatment varied from once a month 
to more often.  He said he went twice this week due to stress 
in anticipation of this examination and having to talk about 
the incident again.  Because of the nature of this, the 
interviewer did not push for details of the assault, but he 
said he had nightmares about it and occasional flashbacks.  
He said his nightmares had increased to every night ever 
since he got notice of this appointment.  He said he tried to 
stay busy by implying that he needs to distract himself from 
intrusive thoughts.  He denied a past or current history of 
hallucinations or delusions.  He said he had been depressed 
since the incident, but thought he was "upbeat" before it.  
He said that his doctor thinks his depression is an 8.  He 
said his appetite was poor and thought he lost 10 to 15 
pounds in the past 45 days.  He said he had difficulty 
keeping things down and attributed this to "nerves."  He 
was noted to be considerably obese.  He had great difficulty 
sleeping although he took medications at bedtime.  He said he 
will sleep for a couple hours up to several hours then go 
back to sleep for 3-4 more hours.  He got between 4-6 hours 
of sleep per night.  He said he tried suicide once after the 
incident, but was not hospitalized.  He didn't think he was 
suicidal now.  He did have memory problems.  He said his wife 
wrote him reminders to do basic activities such as showering, 
eating, and keeping appointments.  Otherwise he would "blow 
off" these activities.  He did have panic attacks that 
included chest pain and sweating.  He said there was no way 
to estimate their frequency as they seem to be triggered by 
stress.  He could also go 3-4 months without one, then would 
have several in a row.  He also had a history of alcohol 
abuse.  He was never treated, but drank heavily until 1999 
when his daughter asked him to stop.  He now drank very 
rarely-perhaps one drink per month.  He never went to 
alcoholics anonymous.  He denied a history of legal trouble.  

On mental status evaluation the veteran appeared older than 
his stated age.  He was completely oriented and his memory 
seemed intact.  He could give a detailed history that 
included dates.  There was no evidence of a thought disorder 
such as hallucinations or delusions.  As noted earlier, his 
speech was halting and sometimes paused mid sentence.  There 
were no overt signs of anxiety or depression.  Through the 
interview, he did not delve into details of his history, and 
did not seem anxious talking about the fact that it occurred.  
His ability to form rapport was unremarkable.  His insight 
and judgment were grossly intact.  With regards to formal 
mental status, his performance was reasonably good.  He could 
perform cognitive testing quite well and showed very good 
memory for numbers and could remember words to songs.  

On relevant background information, he described his 
childhood as good and was close to his siblings, particularly 
after his mother's death.  He was married 4 times, with the 
first and third marriages both lasting 13 years.  His second 
marriage only lasted 2 years.  His current marriage was only 
for 2 years so far, but he described it as good for now.  
Educationally, he had a Master's degree in Management.  He 
served 4 years in the Air Force, was out for 8 years, then 
enlisted in the Navy at age 29.  He had a total of 24 years 
service.  He was never an officer despite his education.  
Post service, he worked 2 jobs, managing some sort of store 
in between 2001 and 2002, which he quit due to bad knees and 
back.  He worked as a computer operator for a government 
contractor, but was let go due to back problems.  Regarding 
activities of daily living, he lived with his wife.  He could 
cook, but generally didn't.  He could empty trash, but could 
not vacuum or do yard work.  He had a hobby workshop that 
kept him busy throughout the day.  He thought that his 
disability was more the result of emotional problems.  He 
said he does not trust people, does not deal with stress or 
adjust well to change.  He said his back and knee pain always 
was with him, but that psychiatric symptoms were the biggest 
factor disabling him.  The Axis I diagnosis was PTSD 
secondary to a sexual assault in service, major depression, 
severe recurrent and history of alcohol abuse reportedly no 
problem at this time.  His GAF was 52.  

The examiner remarked that the veteran's disabilities were a 
combination of physical and psychiatric factors.  He was 
noted to have a Masters Degree and should succeed in jobs not 
requiring physical labor.  However he complained of a wide 
variety of affective symptoms which are apparently getting 
worse in spite of ongoing mental health treatment.  He 
continued to complain of nightmares, flashbacks, subjective 
depression and panic attacks in spite of psychotherapy and 
medications.  Unfortunately the prognosis for change any time 
in the near future was poor.  

After a review of the evidence, the Board finds that with 
application of reasonable doubt, the evidence more closely 
resembles the criteria for a 70 percent for PTSD, from 
initial entitlement.  Although the August 2001 VA examination 
gave rather high GAF scores of the 65-68 range, the 
complaints noted in this examination are more suggestive of 
severe symptomatology.  These include his complaints of 
nightmares happening about 2 to 3 days a week, intrusive 
thoughts and flashbacks.  He also endorsed hyper vigilance 
and difficulty concentrating.  Socially, he was shown to have 
been withdrawn at the time of this examination, and did not 
interact with peers like he used to.  He also endorsed some 
feelings of estrangement from family member during this 
examination as well as problems with anger and rage.  Thus 
despite the relatively high GAF scores, his complaints in the 
August 2001 examination more closely resemble psychiatric 
pathology that would tend to result in occupational and 
social deficiencies in most areas due to his symptoms.  

Likewise, other evidence prior to the August 2004 incident 
wherein he greatly decompensated, are shown to more closely 
resemble severe PTSD symptomatology causing occupational and 
social deficiencies in most areas.  These included the VA and 
Veteran Center records from March and April 2002, in which he 
endorsed ongoing problems with anxiety and panic attacks.  

The April 2002 Veteran Center report indicated that his 
performance in service suffered following the attack and that 
his first marriage disintegrated thereafter as well.  His 
second marriage likewise was ended due to emotional problems 
caused by his PTSD symptoms.  This report also revealed that 
he became very isolated after he retired from service in 2001 
and that he suffered an increase in anxiety attacks of up to 
3 to 4 times a week.  His third wife's April 2002 lay 
statement likewise described a deterioration in his behavior 
and coping skills that more closely resembled a 70 percent 
rating.  

The February 2004 VA mental health consult also appeared to 
show somewhat contradictory findings between the high GAF 
score of 75, but with complaints of anxiety, depression, 
sleep problems, thoughts of self harm, unwanted thoughts, 
motivation problems, social isolation and relationship 
problems.  His nightmares were reported to have resulted in 
physical acting out, and he also exhibited obsessional 
rituals such as perimeter checking, that are more in line 
with a 70 percent rating.  In March 2004 the veteran 
indicated that he underwent a drastic personality change as a 
result of the assault although his GAF scores remained 
relatively high, ranging from 55 to 60 in March and April 
2004.  Severe problems with sleep patterns were described in 
June 2004 and he reported dreams of killing his aggressor.  
Again his GAF was 60.  

Following the incident in August 2004 in which he 
decompensated, the evidence is more clearly in line with a 70 
percent rating.  His GAF was as low as 40 during August 2004, 
and he was described as near catatonic.  Thereafter his GAF 
scores ranged from 50 to 65, but with most GAF scores 
hovering around 50.  Again, the veteran's complaints were 
indicative of social isolation caused by his symptoms, 
although by September 2005 he was noted to be controlling his 
intrusive thoughts by using hobbies as a distraction.  The 
March 2006 Social Security examination revealed that he 
needed a great deal of prompting from his wife in order to 
perform ordinary activities of daily living and hygiene 
maintenance.  

As stated above, the evidence reflects that the veteran's 
PTSD symptoms more closely resemble the criteria for a 70 
percent rating from the date of initial entitlement.  There 
is no evidence that the PTSD resembled the criteria for a 100 
percent rating during this time span.  Although he had 
fluctuations in the severity of his symptoms, as shown in the 
August 2004 breakdown, he was shown later on to have improved 
his mental status, living situation and ability to care for 
himself.  

B.  Lumbar Spine

During the pendency of this appeal, multiple revisions were 
made to the VA Schedule for Rating Disabilities (Rating 
Schedule) for intervertebral disc syndrome.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims (Court) has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In this matter, service connection was granted in September 
2001 for lumbar spine degenerative disk disease, and an 
initial 20 percent rating was assigned effective May 1, 2001.  
The pertinent evidence is as follows.  

The report of an August 2001 VA general examination revealed 
the veteran to give a history of low back pain for several 
years, gradually increasing in severity.  He denied a history 
of trauma.  He stated that it got really bad in 1999.  He had 
a workup done due to radiculopathy to the right lower 
extremity.  A magnetic resonance imaging (MRI) of December 
2000 showed significant disc disease in the low back.  
Physical examination revealed his low back range of motion to 
10 degrees extension and flexion to approximately 60 degrees 
where he started to develop pain.  He was very limited in 
being able to bend over because of pain in his back.  There 
was no palpable tenderness.  Straight leg raise was positive 
to 70 degrees on the right.  He was diagnosed with low back 
pain with degenerative disease documented by MRI, and 
radiculopathy to the right lower extremity.  With an acute 
flare up this could interfere with his occupation and daily 
activities.  

An April 2002 new patient visit revealed problems that 
included low back degenerative joint disease which did cause 
pain intermittently.  Musculoskeletal examination revealed 
findings regarding the knees, with no mention of the back.  
He was diagnosed with degenerative joint disease of the low 
back.  

The veteran underwent a series of lumbar facet injections and 
radiofrequency therapy in 2004 and 2005.  On new patient 
examination in March 2004, he gave a history of low back pain 
and pain referred into the right anterior thigh.  Workup had 
revealed some disk bulges at L2-L3, L3-L4 and L4-L5 with 
underlying facet arthropathy.  Physical examination revealed 
that extension exacerbated his low back pain in the low back 
at approximately 5 degrees.  Flexion was limited secondary to 
recent hernia surgery.  He was tender on palpation on the L3-
L5 facets.  He had some decreased sensation in the 
distribution of the lateral femoral cutaneous nerve of the 
right thigh.  He could heel toe walk without problems, had 
negative clonus.  Deep tendon reflexes of the patellar and 
Achilles were trace bilaterally.  Straight leg raises were 
negative.  He was viewed as a candidate for lumbar facet 
injection therapy and his prognosis was viewed as excellent.  
He had facet injections done in March and April 2004.  On 
follow up in June 2004 after facet injections, he had relief 
from facet injections and was overall doing well.  He was 
doing activities such as yard work in which he would 
exacerbate his pain but not to the extent where any 
interventional therapy was needed.  Physical examination 
findings were identical to those in March 2004.  The 
impression was low back pain, lumbar facet arthropathy, 
neuralgia paresthesia.  Based on ongoing symptoms and marked 
improvement, he was to continue being monitored 
conservatively.  He was to be seen in 3 months and should 
pain recur, he would be an excellent candidate for 
radiofrequency ablation of the dorsal median branches to the 
facet joints.  This has been clearly diagnosed with a facet 
injection.  

A June 2004 follow up revealed complaints of low back pain at 
a level 8.  The back pain was aching and intermittent.  At 
rest it went away.  He used a TENS unit to treat it.  He had 
additional facet injections done in September 2004 and 
radiofrequency treatments done in October 2004 and November 
2004.  A January 2005 follow up record revealed complaints of 
right sciatic nerve pain at a level 8.  His pain started 4 
years ago and felt like someone hit it with a hammer.  He 
took pain medications which helped most of the time.  He had 
radiofrequency done around January 2005 and on follow-up he 
was noted to be basically asymptomatic unless he overdoes 
things.  He also had more facet injections done in April 2005 
and on the day of the treatment, his chief complaints were 
largely sciatic in nature.  Physical examination findings 
were identical to those done in March 2004.  He had repeated 
injections in May 2005 and June 2005.  

The report of a January 2006 Social Security questionnaire 
about disabilities revealed the veteran described steady pain 
across the back of a level of 8 to 10.  His thighs had a 
burning sensation and periodic stabbing above his hips.  
Treatment included TENS, physical therapy, facet injections, 
radiofrequency (RF) injections, trigger point injections, and 
hot tub use 2 times daily.  He could not stand or bend to do 
yard work or home maintenance.  

The veteran was hospitalized in a private hospital in 
February 2006 with complaints of excruciating low back pain.  
He had a chronic history of low back pain with degenerative 
disk disease (DDD) and herniated disk on MRI in the past.  
The MRI done in January 2004 showed moderate disk bulging at 
L4-5 producing mild narrowing of the right foramina and only 
mild spinal canal stenosis.  He was currently being seen by a 
pain doctor on a regular basis and given epidural injections 
for back pain.  He was also using a Duragesic patch and took 
Percocet for breakthrough pain.  He had to stand a long time 
yesterday which exacerbated his back pain.  Normally his pain 
ranges from 8/10 but on this day it was a 10 out of 10 and 
radiating down the right leg to foot.  On examination he had 
tenderness to the paravertabral musculature from L1-L4.  He 
had decreased motion secondary to pain and positive straight 
leg raising on the right.  The physician recommended bed rest 
for 4 weeks and follow up with chronic pain clinic and their 
recommendations.  

On follow up a few days later in February 2006, for lumbar 
back pain, facet arthropathy, DDD he was noted to have had 
several facet injections and radiofrequencies over the past 
couple of years.  Radiofrequency provided him much greater 
pain relief.  He had periods of increased activity following 
this form of treatment, and was able to go off his 
medications.  Eventually these treatments do wear off.  He 
was now back and taking Lortab.  Examination of the back 
revealed 45 degrees of flexion with stiffness.  Extension to 
only 10 degrees with extreme spasms and stiffness noted as 
well as facet loading causing pain.  The impression was 
lumbar DDD and lumbar facet arthropathy.  Plans were made to 
reschedule for a series of radiofrequency procedures to help 
with his activity and hopefully decrease his medications.  
Regarding his VA rating paperwork from the RO, this treating 
physician, Dr. C, would state that the veteran should meet a 
40 percent rating as he does have incapaciting episodes of 
total duration of at least 4 weeks but less than 6 weeks in 
the past 12 months.    

A February 2006 letter from his private doctor, Dr. C, stated 
that the veteran should get a 40 percent rating for his 
lumbar spine.  He had incapacitating episodes of at least 4 
but less than 6 weeks in the past 12 months.  

A March 2006 Social Security examination indicated that the 
pain radiating into both his legs persists.  His work 
experience was 20 years in the Navy.  He had a Master's 
degree in management.  After his retirement from service he 
worked in computers for 15 months and out of work since 1994.  
Physical examination revealed him to be neatly groomed, 
dressed with full beard, pleasant in demeanor and a good 
historian.  He was alert and oriented times 3 with normal 
speech, mood and affect.  His thought content was logical.  
His memory was intact.  His insight and judgment were intact.  
He had no suicidal intentions.  He was assessed with PTSD, 
apparently stable.  

The report of a March 2006 Social Security disability 
examination revealed the veteran's chief complaints of back 
pain.  He had a history of degenerative disk disease with 
facet arthropathy which has been bothering him for possibly 
20 years, becoming more symptomatic in the past 5 or so 
years.  He had undergone multiple injections for the facet 
arthropathy as well as radiofrequency ablation of selective 
nerves.  He had a total of 15 to 16 treatments in the past 3 
years.  The chronic back pain radiating into the leg 
persisted.  On review of systems, neurologically he 
complained of radicular pain, associated with his back.  
Physical examination revealed his spine to have normal 
contours, musculature and posture with minimal lower L5 area 
discomfort on percussing the left and right side.  He had a 
decreased range of motion in the lumbar spine.  He was 
assessed with DDD in lumbar spine by history with multiple 
pain treatments including injection and radioblation.

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for an 
initial 40 percent rating on the applicable criteria in 
effect prior to September 23, 2002.  The foregoing medical 
records and VA examination reports contain evidence 
suggestive of a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Repeatedly the 
evidence, particularly that evidence from 2004 to 2006 has 
shown treatment for an intervertebral disc syndrome, with 
occasional radiation of pain into both extremities, right 
greater than left.  Treatment records from 2004 and 2005 
reveal that he was not responding to conservative treatment 
and thus underwent repeated facet injections and 
radiofrequency therapy, which did provide some relief.  In 
March 2006, he was said to still experience back pain 
radiating into both lower extremities.  This evidence more 
closely resembles the criteria for a 40 percent evaluation 
under Diagnostic Code 5293.  

However, the Board finds that a 60 percent rating is not 
warranted as the intervertebral disc syndrome is not shown to 
be pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  As noted above, the facet 
injections and radiotherapy treatments did produce relief, 
with a January 2005 follow up stating that he was 
asymptomatic following such treatment, unless he overdoes 
things.  A February 2006 treatment record revealed that after 
radiofrequency treatment, he had periods of increased 
activity and could go off his medications.  This evidence 
reflects that the intervertebral disc disease is not shown to 
be pronounced with little intermittent relief.  

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 40 percent, 
but no more, for symptoms that include recurring attacks and 
intermittent relief, is warranted.  The evidence does not 
suggest that a higher evaluation of 60 percent is warranted 
under the pre-September 2002 Diagnostic Code 5293.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  Specifically, the February 2006 letter 
from Dr. C. noted that the veteran has incapacitating 
episodes of at least 4 weeks but less than 6 weeks in the 
past 12 months.  Thus an evaluation in excess of 40 percent 
disabling is not warranted under the revised criteria based 
on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  Thus a higher evaluation than 40 percent is not 
warranted for the veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
at one time or another, but mostly affecting the right leg, 
consist primarily of pain.  The overall manifestations shown 
repeatedly in the evidence, up to and including the March 
2006 VA examination have been pain radiating alternately down 
the left leg and down the right leg at different times, but 
mostly on the right leg.  These manifestations, described in 
detail above resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation 
per each leg.  In view of this, the Board finds that a 
separate evaluation of 10 percent disabling is warranted for 
the left lower extremity and of 10 percent disabling is 
warranted for the right lower extremity as of September 23, 
2002.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine degenerative 
disc disease with separate 10 percent ratings assigned for 
radiculopathy affecting both legs is warranted under the 
General Rating formula in effect September 26, 2003, which 
allows for a 100 percent rating for unfavorable ankylosis of 
the entire spine.  There is no evidence of any ankylosis of 
the spine shown.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the RO is noted to have 
granted total disability due to individual unemployability 
due to his service-connected disorders, including his PTSD 
and lumbar spine, in a July 2006 rating decision, thereby 
rendering this question moot.  


ORDER

An initial rating of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial rating of 40 percent for intervertebral disc 
syndrome of the lumbar spine, but no more, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A separate evaluation of 10 percent, but no more from 
September 23, 2002, for pain in the left leg, radiculopathy 
left lower extremity, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A separate evaluation of 10 percent, but no more from 
September 23, 2002, for pain in the right leg, radiculopathy 
right lower extremity, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran contends that he is entitled to service 
connection for sleep apnea.  Although this was not 
specifically diagnosed in service, the service medical 
records do document some complaints of sleep problems, namely 
insomnia, in records documenting psychiatric complaints in 
September 1990, August 1999, October 2000, and December 2000.  
He is also shown in August 1983 to have exhibited weight 
gain, described as due to stress related dietary habits.  

Lay statements were submitted in September 2002 by the 
veteran's wife at the time, and by a Navy Captain who knew 
the veteran.  His wife stated that he had an issue with 
twitching in his sleep and snoring and appeared to stop 
breathing in his sleep for nearly six years.  She indicated 
that he told her that medical corpsmen on his ship felt he 
had sleep apnea, but did not send him to a sleep lab as it 
would have resulted in him being transferred off the ship.  
The Navy Captain indicated that he had the veteran help him 
sail a boat for a two week trip in April 2001 and during this 
trip observed his body shake excessively just before he began 
to snore.  

The report of an August 2001 VA general examination noted the 
veteran's complaints of sleep apnea, but did not include a 
claims file review, nor was he tested for sleep apnea.  

Private sleep study results from July and August 2002 are 
noted to diagnose sleep apnea. 

As there is medical evidence in service of sleep disturbances 
and lay witness evidence describing the veteran as snoring, 
shaking in his sleep and apparently stopping breathing during 
active duty, further examination is indicated.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
matter is REMANDED for the following development:

1.  The AMC should also schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed sleep apnea.  The examination 
should determine whether a sleep apnea 
disorder was caused or aggravated by 
active service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records 
in the claims folder, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his sleep apnea disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's sleep apnea 
disability (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that any diagnosed sleep apnea 
disability was caused or aggravated by 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Thereafter, the AMC should 
readjudicate the veteran's remaining 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


